Exhibit 99.2 Paramount Group Real Estate FundVII,LP (A Delaware Limited Partnership) Financial Statements as of and for theYear ended December31, 2016,and Independent Auditors’ Report Paramount Group Real Estate FundVII,LP (A Delaware Limited Partnership) TABLE OF CONTENTS Page INDEPENDENT AUDITORS’ REPORT 1 FINANCIAL STATEMENTS AS OF AND FOR THE YEAR ENDED DECEMBER31, 2016: Statement of Net Assets 3 Schedule of Investments 4 Statement of Operations 5 Statement of Changes in Net Assets 6 Statement of Cash Flows 7 Notes to Financial Statements 8–18 INDEPENDENT AUDITORS' REPORT To the Partners of Paramount Group Real Estate Fund VII, LP: We have audited the accompanying financial statements of Paramount Group Real Estate Fund VII, LP (the “Fund”), which comprise the statement of net assets, including the schedule of investments, as of December 31, 2016, and the related statement of operations, changes in net assets, and cash flows for the year then ended, and the related notes to the financial statements.
